Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 06740 Legg Mason Partners Institutional Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 100 First Stamford Place Stamford, CT 06902 (Name and address of agent for service) Registrant's telephone number, including area code: Funds Investor Services 1-800-822-5544 or Institutional Shareholder Services 1-888-425-6432 Date of fiscal year end: October 31 Date of reporting period: July 31, 2009 ITEM 1. SCHEDULE OF INVESTMENTS LEGG MASON PARTNERS INSTITUTIONAL TRUST SMASh SERIES C FUND FORM N-Q JULY 31, 2009 SMASh Series C Fund Schedule of Investments (unaudited) July 31, 2009 Face Amount Security Value CORPORATE BONDS & NOTES  79.8% CONSUMER DISCRETIONARY  7.0% Media  5.9% $400,000 Comcast Corp., 6.400% due 5/15/38 $ Reed Elsevier Capital Inc., Notes, 8.625% due 1/15/19 Time Warner Cable Inc.: 5.850% due 5/1/17 Debenture, 7.300% due 7/1/38 WPP Finance UK, Senior Notes, 8.000% due 9/15/14 Total Media Multiline Retail  1.1% Federated Retail Holdings Inc., 5.350% due 3/15/12 TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES  3.9% Food & Staples Retailing  2.4% CVS Corp., 5.789% due 1/10/26 (a) CVS Pass-Through Trust, Secured Notes, 6.943% due 1/10/30 Wal-Mart Stores Inc., Notes, 5.800% due 2/15/18 Total Food & Staples Retailing Tobacco  1.5% Reynolds American Inc., 6.750% due 6/15/17 TOTAL CONSUMER STAPLES ENERGY  15.8% Energy Equipment & Services  3.6% Baker Hughes Inc., Senior Notes, 7.500% due 11/15/18 Transocean Inc., Senior Notes, 5.250% due 3/15/13 Total Energy Equipment & Services Oil, Gas & Consumable Fuels  12.2% Anadarko Finance Co., Senior Notes, 7.500% due 5/1/31 ConocoPhillips, Notes, 6.500% due 2/1/39 Gazprom, Loan Participation Notes, Senior Notes, 6.510% due 3/7/22 (a) Hess Corp., Notes, 8.125% due 2/15/19 KazMunaiGaz Finance Sub B.V., Senior Notes, 8.375% due 7/2/13 (a) Kerr-McGee Corp., Notes, 6.950% due 7/1/24 Kinder Morgan Energy Partners LP, Medium-Term Notes, 6.950% due 1/15/38 553,937 Pemex Project Funding Master Trust, Senior Bonds, 6.625% due 6/15/35 XTO Energy Inc., Senior Notes: 5.650% due 4/1/16 6.500% due 12/15/18 Total Oil, Gas & Consumable Fuels TOTAL ENERGY FINANCIALS  32.6% Capital Markets  3.5% Goldman Sachs Group Inc., Senior Notes, 6.000% due 5/1/14 Kaupthing Bank HF, Senior Notes, 7.625% due 2/28/15 (a)(b)(c) Lehman Brothers Holdings Capital Trust VII, Medium-Term Notes, 5.857% due 5/31/12 (b)(d)(e) 32 Lehman Brothers Holdings Inc.: Medium-Term Notes: 6.750% due 12/28/17 (b) 18 Senior Notes, 6.200% due 9/26/14 (b) Subordinated Notes, 6.500% due 7/19/17 (b) 46 See Notes to Schedule of Investments. 1 SMASh Series C Fund Schedule of Investments (unaudited) (continued) July 31, 2009 Face Amount Security Value Capital Markets  3.5% (continued) $400,000 Morgan Stanley, Medium-Term Notes, 6.625% due 4/1/18 $ Total Capital Markets Commercial Banks  8.7% HBOS Capital Funding LP, Tier 1 Notes, Perpetual Bonds, 6.071% due 6/30/14 (a)(d)(e) 15,306 Rabobank Nederland NV, Notes, 11.000% due 6/30/19 (a)(d)(e) Resona Preferred Global Securities Cayman Ltd., Junior Subordinated, Bonds, 7.191% due 7/30/15 (a)(d)(e) 146,157 RSHB Capital, Loan Participation Notes, Senior Secured Notes, 6.299% due 5/15/17 (a) 705,900 Shinsei Finance Cayman Ltd., Junior Subordinated Bonds, 6.418% due 7/20/16 (a)(d)(e) 129,741 SunTrust Bank, 7.250% due 3/15/18 SunTrust Capital, Trust Preferred Securities, 6.100% due 12/15/36 (e) Wachovia Corp., Senior Notes, 5.750% due 6/15/17 Wells Fargo Capital X, Capital Securities, 5.950% due 12/15/36 500,000 Wells Fargo Capital XV, Junior Subordinated Notes, 9.750% due 9/26/13 (d)(e) Total Commercial Banks Consumer Finance  5.9% Aiful Corp., Notes, 6.000% due 12/12/11 (a) American Express Co.: Notes, 7.000% due 3/19/18 Subordinated Debentures, 6.800% due 9/1/66 (e) Caterpillar Financial Services Corp., Senior Notes, 6.200% due 9/30/13 GMAC LLC: Notes, 2.200% due 12/19/12 Senior Notes, 7.500% due 12/31/13 (a) Subordinated Notes, 8.000% due 12/31/18 (a) SLM Corp., Medium-Term Notes: 5.000% due 10/1/13 5.625% due 8/1/33 Total Consumer Finance Diversified Financial Services  10.4% Bank of America Corp., 5.375% due 8/15/11 Citigroup Inc.: 6.000% due 8/15/17 Notes: 6.500% due 8/19/13 6.875% due 3/5/38 Senior Notes, 8.500% due 5/22/19 Subordinated Notes, 5.000% due 9/15/14 General Electric Capital Corp.: Senior Notes: 5.900% due 5/13/14 5.625% due 5/1/18 Subordinated Debentures, 6.375% due 11/15/67 (e) JPMorgan Chase & Co., Subordinated Notes, 6.125% due 6/27/17 TNK-BP Finance SA, Senior Notes: 7.500% due 7/18/16 (a) 7.500% due 7/18/16 (a) 6.625% due 3/20/17 (a) Total Diversified Financial Services Insurance  2.3% MetLife Inc., Junior Subordinated Debentures, 6.400% due 12/15/36 See Notes to Schedule of Investments. 2 SMASh Series C Fund Schedule of Investments (unaudited) (continued) July 31, 2009 Face Amount Security Value Insurance  2.3% (continued) $480,000 Travelers Cos. Inc., Junior Subordinated Debentures, 6.250% due 3/15/37 (e) $ Total Insurance Thrifts & Mortgage Finance  1.8% Countrywide Financial Corp.: Medium-Term Notes, 5.800% due 6/7/12 Subordinated Notes, 6.250% due 5/15/16 Total Thrifts & Mortgage Finance TOTAL FINANCIALS HEALTH CARE  4.7% Health Care Providers & Services  2.0% Cardinal Health Inc., Senior Bonds, 5.850% due 12/15/17 WellPoint Inc., Notes, 5.875% due 6/15/17 Total Health Care Providers & Services Pharmaceuticals  2.7% GlaxoSmithKline Capital Inc., 5.650% due 5/15/18 Roche Holdings Inc., Senior Notes, 6.000% due 3/1/19 (a) Wyeth, Notes, 5.950% due 4/1/37 Total Pharmaceuticals TOTAL HEALTH CARE MATERIALS  4.3% Chemicals  1.1% PPG Industries Inc., Senior Notes, 6.650% due 3/15/18 Metals & Mining  3.2% Alcoa Inc., Notes, 6.000% due 7/15/13 Vale Overseas Ltd., Notes, 6.875% due 11/21/36 Total Metals & Mining TOTAL MATERIALS TELECOMMUNICATION SERVICES  6.4% Diversified Telecommunication Services  4.8% AT&T Inc., 6.300% due 1/15/38 Koninklijke KPN NV, Senior Notes, 8.000% due 10/1/10 Telecom Italia Capital S.p.A., Senior Notes, 5.250% due 10/1/15 Verizon Communications Inc.: 6.100% due 4/15/18 Senior Notes: 5.500% due 2/15/18 8.950% due 3/1/39 Total Diversified Telecommunication Services Wireless Telecommunication Services  1.6% America Movil SAB de CV, Senior Notes, 5.625% due 11/15/17 Sprint Capital Corp., Senior Notes, 8.375% due 3/15/12 Total Wireless Telecommunication Services TOTAL TELECOMMUNICATION SERVICES UTILITIES  5.1% Electric Utilities  4.1% Exelon Corp., Bonds, 5.625% due 6/15/35 FirstEnergy Corp., Notes, 7.375% due 11/15/31 Pacific Gas & Electric Co.: First Mortgage Bonds, 6.050% due 3/1/34 See Notes to Schedule of Investments. 3 SMASh Series C Fund Schedule of Investments (unaudited) (continued) July 31, 2009 Face Amount Security Value Electric Utilities  4.1% (continued) $ Senior Notes, 5.625% due 11/30/17 $ Total Electric Utilities Independent Power Producers & Energy Traders  0.1% TXU Corp., Senior Notes, 6.500% due 11/15/24 Multi-Utilities  0.9% 350,000 Dominion Resources Inc., Senior Notes, 5.700% due 9/17/12 TOTAL UTILITIES TOTAL CORPORATE BONDS & NOTES (Cost  $34,299,678) SOVEREIGN BOND  1.6% Russia  1.6% 627,840 Russian Federation, 7.500% due 3/31/30 (a) (Cost  $712,519) U.S. GOVERNMENT & AGENCY OBLIGATIONS  8.8% U.S. Government Obligations  8.8% U.S. Treasury Notes: 710,000 2.750% due 2/15/19 2,990,000 3.125% due 5/15/19 TOTAL U.S. GOVERNMENT & AGENCY OBLIGATIONS (Cost  $3,614,231) TOTAL INVESTMENTS BEFORE SHORT-TERM INVESTMENTS (Cost  $38,626,428) SHORT-TERM INVESTMENTS  8.5% U.S. Government Agencies  3.1% Federal National Mortgage Association (FNMA), Discount Notes: 1,000,000 0.351% due 1/15/10 (f)(g) 272,000 0.280% - 0.401% due 1/25/10 (f)(g)(h) Total U.S. Government Agencies (Cost  $1,269,948) Repurchase Agreement  5.4% 2,200,000 Morgan Stanley tri-party repurchase agreement dated 7/31/09, 0.100% due 8/3/09; Proceeds at maturity - $2,200,018; (Fully collateralized by U.S. government agency obligation, 2.750% due 3/13/14; Market value - $2,244,000) (Cost  $2,200,000) TOTAL SHORT-TERM INVESTMENTS (Cost  $3,469,948) TOTAL INVESTMENTS  98.7% (Cost  $42,096,376#) Other Assets in Excess of Liabilities  1.3% TOTAL NET ASSETS  100.0% $ (a) Security is exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions that are exempt from registration, normally to qualified institutional buyers. This security has been deemed liquid pursuant to guidelines approved by the Board of Directors, unless otherwise noted. (b) Security is currently in default. (c) Illiquid security. (d) Security has no maturity date. The date shown represents the next call date. (e) Variable rate security. Interest rate disclosed is that which is in effect at July 31, 2009. (f) On September 7, 2008, the Federal Housing Finance Agency placed Fannie Mae and Freddie Mac into conservatorship. (g) Rate shown represents yield-to-maturity. (h) All or a portion of this security is held at the broker as collateral for open futures contracts. # Aggregate cost for federal income tax purposes is substantially the same. Abbreviation used in this schedule: GMAC - General Motors Acceptance Corp. See Notes to Schedule of Investments. 4 Notes to Schedule of Investments (unaudited) 1. Organization and Significant Accounting Policies SMASh Series C Fund (the Fund) is a separate non-diversified investment series of Legg Mason Partners Institutional Trust (the Trust). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. Prior to April 18, 2009 the Fund invested all of its investable assets in SMASh Series C Portfolio (the Portfolio). The Board of Trustees approved a change in the investment structure of the Fund. As of close of business April 17, 2009, the Fund withdrew its investment in the Portfolio through an in-kind redemption equal to the Funds proportionate share of the Portfolios net assets. Subsequent to the redemption in-kind from the Portfolio, the Fund ceased utilizing a master-feeder investment structure and began investing directly in investment securities. Shares of the Fund may be purchased only by or on behalf of separately managed account clients where an affiliate of Legg Mason Partners Fund Advisor, LLC (LMPFA) has an agreement to serve as investment adviser or subadviser (each affiliate, a Managed Account Adviser) to the account with the managed account program or sponsor (the Program Sponsor) (typically, a registered investment adviser or broker/dealer) or directly with the client. Shareholders of the Fund pay fees to their separately managed account sponsor, some of which are paid to affiliates of LMPFA in lieu of a management fee being charged by LMPFA to the Fund. The following are significant accounting policies consistently followed by the Fund and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment Valuation. Debt securities are valued at the mean between the last quoted bid and asked prices provided by an independent pricing service that are based on transactions in debt obligations, quotations from bond dealers, market transactions in comparable securities and various other relationships between securities. Publicly traded foreign government debt securities are typically traded internationally in the over-the-counter market, and are valued at the mean between the last quoted bid and asked prices as of the close of business of that market. Equity securities for which market quotations are available are valued at the last reported sales price or official closing price on the primary market or exchange on which they trade. Futures contracts are valued daily at the settlement price established by the board of trade or exchange on which they are traded. When prices are not readily available, or are determined not to reflect fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the Fund calculates its net asset value, the Fund may value these securities at fair value as determined in accordance with the procedures approved by the Funds Board of Trustees. Short-term obligations with maturities of 60 days or less are valued at amortized cost, which approximates fair value. The Fund has adopted Statement of Financial Accounting Standards No. 157 (FAS 157). FAS 157 establishes a single definition of fair value, creates a three-tier hierarchy as a framework for measuring fair value based on inputs used to value the Funds investments, and requires additional disclosure about fair value. The hierarchy of inputs is summarized below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities . The following is a summary of the inputs used in valuing the Funds assets carried at fair value: 5 Notes to Schedule of Investments (unaudited) (continued) Other Significant Significant Unobservable Quoted Prices Observable Inputs Inputs Description (Level 1) (Level 2) (Level 3) Total Long-Term Investments: Corporate Bonds & Notes  $ 32,353,850  $ 32,353,850 Sovereign Bond  641,025  641,025 U.S. Government & Agency Obligations  3,565,657  3,565,657 Total Long-Term Investments   Short-Term Investments: U.S. Government Agencies   Repurchase Agreement   Total Short-Term Investments   Total Investments  $ 40,031,026  $ 40,031,026 Other Financial Instruments: Futures Contracts $ )   ) Credit Default Swaps on Credit Indices - Sell  )  ) Total Other Financial Instruments $ (65,610 ) $ (196,115 )  $ (261,725 ) Total $ ) $  $ (b) Repurchase Agreements. When entering into repurchase agreements, it is the Fund's policy that its custodian or a third party custodian take possession of the underlying collateral securities, the market value of which, at all times, at least equals the principal amount of the repurchase transaction, including accrued interest. To the extent that any repurchase transaction exceeds one business day, the value of the collateral is marked-to-market daily to ensure the adequacy of the collateral. If the seller defaults, and the market value of the collateral declines or if bankruptcy proceedings are commenced with respect to the seller of the security, realization of the collateral by the Fund may be delayed or limited. (c) Futures Contracts. The Fund may use futures contracts to gain exposure to, or hedge against, changes in the value of equities, interest rates or foreign currencies. A futures contract represents a commitment for the future purchase or sale of an asset at a specified price on a specified date. Upon entering into a futures contract, the Fund is required to deposit with a broker cash or cash equivalents in an amount equal to a certain percentage of the contract amount. This is known as the initial margin. Subsequent payments (variation margin) are made or received by the Fund each day, depending on the daily fluctuation in the value of the contract. For certain futures including foreign denominated futures, variation margin is not settled daily, but is recorded as a net variation margin payable or receivable. Futures contracts are valued daily at the settlement price established by the board of trade or exchange on which they are traded. There is the risk that the Fund may not be able to enter into a closing transaction because of an illiquid secondary market. (d) Swap Agreements. The Fund may invest in swaps for the purpose of managing their exposure to interest rate, credit or market risk, or for other purposes. The use of swaps involves risks that are different from those associated with ordinary portfolio transactions. Credit Default Swaps The Fund may enter into credit default swap (CDS) contracts for investment purposes, to manage its credit risk or to add leverage. CDS agreements involve one party making a stream of payments to another party in exchange for the right to receive a specified return in the event of a default by a third party, typically corporate or sovereign issuers, on a specified obligation, or in the event of a write-down, principal shortfall, interest shortfall or default of all or part of the referenced entities comprising a credit index. The Fund may use a CDS to provide protection against defaults of the issuers (i.e., to reduce risk where a Fund has exposure to a sovereign issuer) or to take an active long or short position with respect to the likelihood of a particular issuers default. As a seller of protection, the Fund generally receives an upfront payment or a stream of payments throughout the term of the swap provided that there is no credit event. If the Fund is a seller of protection and a credit event occurs, as defined under the terms of that particular swap agreement, the maximum potential amount of future payments (undiscounted) that the Fund could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement. These amounts of potential payments will be partially offset by any recovery of values from the respective referenced obligations. As a seller of protection, the Fund effectively adds leverage to its portfolio because, in addition to its total net assets, the Fund would be subject to investment exposure on the notional amount of the swap. As a buyer of protection, the Fund generally receives an amount up to the notional value of the swap if a credit event occurs. Implied spreads are the theoretical price a lender receives for credit default protection. When spreads rise, market perceived credit risk rises and when spreads fall, market perceived credit risk falls. The implied credit spread of a particular referenced entity reflects the cost of buying/selling protection and may include upfront payments required to enter into the agreement. Wider credit spreads and decreasing market values, when compared to the notional amount of the swap, represent a deterioration of the referenced entitys credit soundness and a greater likelihood or risk of default or other credit event occurring as defined under the terms of the agreement. Credit spreads utilized in determining the period end market value of credit default swap agreements on corporate issues or sovereign issues of an emerging country are disclosed in the Notes to Schedule of Investments and serve as an indicator of the current status of the 6 Notes to Schedule of Investments (unaudited) (continued) payment/performance risk and represent the likelihood or risk of default for credit derivatives. For credit default swap agreements on asset-backed securities and credit indices, the quoted market prices and resulting values, particularly in relation to the notional amount of the contract as well as the annual payment rate, serve as an indication of the current status of the payment/performance risk. Entering into a CDS agreement involves, to varying degrees, elements of credit, market and documentation risk. Such risks involve the possibility that there will be no liquid market for these agreements, that the counterparty to the agreement may default on its obligation to perform or disagree as to the meaning of the contractual terms in the agreement, and that there will be unfavorable changes in net interest rates. (e) Foreign Risk. The Funds investments in foreign securities may involve risks not present in domestic investments. Since securities may be denominated in foreign currencies, may require settlement in foreign currencies or pay interest or dividends in foreign currencies, changes in the relationship of these foreign currencies to the U.S. dollar can significantly affect the value of the investments and earnings of the Fund. Foreign investments may also subject the Fund to foreign government exchange restrictions, expropriation, taxation or other political, social or economic developments, all of which affect the market and/or credit risk of the investments. (f) Credit and Market Risk. The Fund invests in high yield and emerging market instruments that are subject to certain credit and market risks. The yields of high yield and emerging market debt obligations reflect, among other things, perceived credit and market risks. The Funds investment in securities rated below investment grade typically involves risks not associated with higher rated securities including, among others, greater risk related to timely and ultimate payment of interest and principal, greater market price volatility and less liquid secondary market trading. The consequences of political, social, economic or diplomatic changes may have disruptive effects on the market prices of investments held by the Fund. The Funds investment in non-U.S. dollar denominated securities may also result in foreign currency losses caused by devaluations and exchange rate fluctuations. (g) Other Risks. Consistent with its objective to seek high current income, the Fund may invest in instruments whose values and interest rates are linked to foreign currencies, interest rates, indices or some other financial indicator. The value at maturity or interest rates for these instruments will increase or decrease according to the change in the indicator to which they are indexed. These securities are generally more volatile in nature, and the risk of loss of principal is greater. (h) Security Transactions. Security transactions are accounted for on a trade date basis. 2. Investments At July 31, 2009, the aggregate gross unrealized appreciation and depreciation of investments for federal income tax purposes were substantially as follows: Gross unrealized appreciation $ 1,594,890 Gross unrealized depreciation (3,660,240 ) Net unrealized depreciation $ (2,065,350 ) At July 31, 2009, the Fund had the following open futures contracts: Number of Expiration Basis Market Unrealized Contracts Date Value Value Loss Contracts to Sell: U.S. Treasury 10-Year Notes 72 9/09 $ $ 8,444,250 $ (65,610 ) At July 31, 2009, the Fund held the following open swap contracts: CREDIT DEFAULT SWAP ON CREDIT INDICESSELL PROTECTION PERIODIC PAYMENTS UPFRONT RECEIVED PREMIUMS SWAP COUNTERPARTY NOTIONAL TERMINATION BY THE MARKET PAID/ UNREALIZED (REFERENCE ENTITY) AMOUNT DATE FUND  VALUE (RECEIVED) DEPRECIATION Barclay's Capital Inc. (CDX North America 0.350% Crossover Index) $ 6/20/12 quarterly $ ) $ ) $(22,278 ) Barclay's Capital Inc. (CDX North America 0.600% Crossover Index) 12/20/12 quarterly ) ) ) Net unrealized depreciation on sales of credit default swaps on credit indices $(82,089 ) 7 Notes to Schedule of Investments (unaudited) (continued) (1) If the Fund is a seller of protection and a credit event occurs, as defined under the terms of that particular swap agreement, the Fund will either (i) pay to the buyer of protection an amount equal to the notional amount of the swap and take delivery of the referenced obligation or underlying securities comprising the referenced index or (ii) pay a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the referenced obligation or underlying securities comprising the referenced index. (2) The maximum potential amount the Fund could be required to make as a seller of credit protection or receive as a buyer of credit protection if a credit event occurs as defined under the terms of that particular swap agreement. (3) The quoted market prices and resulting values for credit default swap agreements on asset-backed securities and credit indices serve as an indicator of the current status of the payment/performance risk and represent the likelihood of an expected liability (or profit) for the credit derivative should the notional amount of the swap agreement been closed/sold as of the period end. Decreasing market values when compared to the notional amount of the swap, represent a deterioration of the referenced entitys credit soundness and a greater likelihood or risk of default or other credit event occurring as defined under the terms of the agreement. Percentage shown is an annual percentage rate. 3. Derivative Instruments and Hedging Activities Financial Accounting Standards Board Statement of Financial Accounting Standards No. 161, Disclosure about Derivative Instruments and Hedging Activities,  requires enhanced disclosure about an entitys derivative and hedging activities. The following is a summary of the Funds derivative instruments categorized by risk exposure at July 31, 2009. Futures Contracts Swap Contracts Primary Underlying Unrealized Unrealized Unrealized Unrealized Risk Disclosure Appreciation Depreciation Appreciation Depreciation Total Interest Rate Contracts  $(65,610)   $(65,610 ) Credit Contracts    $(82,089) ) Total  $(65,610)  $(82,089) $(147,699 ) 8 ITEM 2. CONTROLS AND PROCEDURES. (a) The registrants principal executive officer and principal financial officer have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a- 3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the disclosure controls and procedures required by Rule 30a-3(b) under the 1940 Act and 15d-15(b) under the Securities Exchange Act of 1934 (b) There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are likely to materially affect the registrants internal control over financial reporting. ITEM 3. EXHIBITS. Certifications pursuant to Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Legg Mason Partners Institutional Trust By /s/ R. Jay Gerken R. Jay Gerken Chief Executive Officer Date: September 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ R. Jay Gerken R. Jay Gerken Chief
